                 Case 18-11866                  Doc          Filed 10/22/19 Entered 10/22/19 09:17:15                                Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH               document Page 1 of 7
Debtor 1                 5LFKDUG:9RLJKW-U
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     5LFKDUG:9RLJKW-U                                                           
           Case_____BB_________________________________________________
      Debtor 1    18-11866  MiddleDoc  Filed
                                               Last10/22/19   Entered 10/22/19   09:17:15               Desc Main
                                                                             Case number (LINQRZQ) ______________________
               First Name              Name            Name
                                                   document Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Debbie Hernandez
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    10/22/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        HERNANDEZ,DEBBIE                                                           VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name     Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
              Case 18-11866        Doc        Filed 10/22/19           Entered 10/22/19 09:17:15         Desc Main
                        UNITED STATES   BANKRUPTCY
                                  document Page 3 of 7 COURT
                                                       Northern District of Illinois


                                                     Chapter 13 No. 1811866
                                                     Judge: Pamela S. Hollis

In re:
Richard W Voight, Jr.
                                          Debtor s 

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 23, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Richard W Voight, Jr.
                                    1400 Sherborn Court South

                                    Minooka IL 60447



                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    N/A




Debtor’s Attorney:                 %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    David H Cutler
                                    Cutler & Associates, Ltd.
                                    4131 Main St.

                                    Skokie IL 60076


                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Trustee:                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Glenn B Stearns

                                    801 Warrenville Road Suite 650

                                    Lisle IL 60532

                                                          /s/Debbie Hernandez
                                                          @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
Case 18-11866                   Doc        Filed
                                 Return Mail         10/22/19 EnteredEscrow
                                               Operations              10/22/19
                                                                              Review 09:17:15
                                                                                       Statement                                         Desc Main
                                 PO Box 14547      document
                                 Des Moines, IA 50306-4547
                                                              Page 4  of
                                                                     For  7
                                                                         informational purposes only
                                                                                           Statement Date:                                 October 10, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                 1400 SHERBORN CT S
                                                                                                 MINOOKA IL 60447


                                                                                           Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
           RICHARD W VOIGHT JR
                                                                                                  Correspondence                  Hours of operation
           1400 SHERBORN CT S                                                                     PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
           MINOOKA IL 60447-4568                                                                  Des Moines, IA 50306
                                                                                                  To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.
 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
 Here's what we found:
      • Required Minimum Balance: The escrow account balance is projected to                               $144.06
         fall below the required minimum balance. This means there is a shortage.

      •   Payments: As of the December 1, 2019 payment, the contractual portion of
          the escrow payment decreases.



   Part 1 - Mortgage payment

          Option 1                Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                    11/01/2019 payment date   the 12/01/2019 payment
                                                                                                 Option 1: No action required
  Principal and/or interest                  $609.44                  $609.44

  Escrow payment                              $457.54                  $455.70               Starting December 1, 2019 the new contractual
  Total payment amount
                                                                                             payment amount will be $1,065.14
                                          $1,066.98                 $1,065.14

          Option 2                Pay the shortage amount of $144.06
                                   Previous payment through New payment beginning with
                                    11/01/2019 payment date   the 12/01/2019 payment
                                                                                                 Option 2: Pay shortage in full
  Principal and/or interest                  $609.44                  $609.44

  Escrow payment                              $457.54                  $443.69               Starting December 1, 2019 the new contractual
  Total payment amount                                                                       payment amount will be $1,053.13
                                          $1,066.98                 $1,053.13




                                                        See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $144.06 to the address that appears on this coupon.
   RICHARD W VOIGHT JR
                                                                   This payment must be received no later than December 1, 2019.


               Wells Fargo Home Mortgage
               PO Box 14538
               Des Moines, IA 50306-3538




          936                           6 10 02 00106698 00105313 00121104 00014406 3
                                                                                                                                              Page 2 of 4
                                                                 Loan Number:
Case 18-11866                  Doc
                              Filed 10/22/19 Entered 10/22/19 09:17:15     Desc Main
                                  document
      Part 2 - Payment calculations          Page 5 of 7
 For the past review period, the amount of the escrow items was $4,260.88. For the coming year, we expect the amount paid from escrow to be
 $5,324.30.

 How was the escrow payment calculated?
 To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
 escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
 determine the escrow amount.

 The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
 through the date of the analysis.



 Escrow comparison

                                                                                                                                        New monthly
                                    12/17 - 11/18     05/18 - 04/19        12/18 - 10/19   12/19 - 11/20
                                                                                                                       # of               escrow
                                      (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

 Property taxes                          $2,683.36         $2,683.36           $2,777.38      $2,777.38        ÷         12       =          $231.45
 Property insurance                        $740.62           $740.62              $0.00         $766.72        ÷         12       =           $63.89
 Total taxes and insurance               $3,423.98         $3,423.98           $2,777.38      $3,544.10        ÷         12       =          $295.34
 Escrow shortage                           $958.10             $0.00            $286.29        $144.06         ÷         12       =            $12.01**
 Mortgage insurance                      $1,780.20         $1,780.20           $1,483.50      $1,780.20        ÷         12       =          $148.35

 Total escrow                            $6,162.28          $5,204.18          $4,547.17      $5,468.36        ÷         12       =          $455.70


 **
  This amount is added to the payment if Option 1 on page 1 is selected.


 Projected escrow account activity over the next 12 months
 To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
 greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
 balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
 Lowest projected escrow balance August, 2020                                    $446.62           table)

 Minimum balance for the escrow account†                              -          $590.68           (Calculated as: $295.34 X 2 months)


 Escrow shortage                                                     =           -$144.06


 †
  The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
 account, we add the yearly escrow payments, and divide by 12 (this amount does not include mortgage insurance). We take this amount and multiply
 it by 2 as allowed by state laws and/or the mortgage contract to determine the cash reserve.
Case 18-11866                  Doc           Filed 10/22/19 Entered 10/22/19 09:17:15     DescPageMain
                                                                                Loan Number:
                                                                                                   3 of 4

                                                 document Page 6 of 7
   Part 3 - Escrow account projections
 Escrow account projections from December, 2019 to November, 2020
                                         What we
               Payments to               expect to                                                                   Projected escrow        Balance required
 Date            escrow                   pay out         Description                                                    balance              in the account
 Nov 2019                                                 Starting balance                                                 $1,332.66                   $1,476.72
 Dec 2019            $443.69                 $148.35      PMI Insurance                                                    $1,628.00                   $1,772.06
 Dec 2019              $0.00                 $766.72      ALLSTATE INSURANCE                                                $861.28                    $1,005.34
 Jan 2020            $443.69                 $148.35      PMI Insurance                                                    $1,156.62                   $1,300.68
 Feb 2020            $443.69                 $148.35      PMI Insurance                                                    $1,451.96                   $1,596.02
 Mar 2020            $443.69                 $148.35      PMI Insurance                                                    $1,747.30                   $1,891.36
 Apr 2020            $443.69                 $148.35      PMI Insurance                                                   $2,042.64                    $2,186.70
 May 2020            $443.69                 $148.35      PMI Insurance                                                    $2,337.98                   $2,482.04
 May 2020              $0.00                $1,388.69     GRUNDY COUNTY (6W)                                                $949.29                    $1,093.35
 Jun 2020            $443.69                 $148.35      PMI Insurance                                                    $1,244.63                   $1,388.69
 Jul 2020            $443.69                 $148.35      PMI Insurance                                                    $1,539.97                   $1,684.03
 Aug 2020            $443.69                 $148.35      PMI Insurance                                                    $1,835.31                   $1,979.37
 Aug 2020              $0.00                $1,388.69     GRUNDY COUNTY (6W)                                               $446.62                     $590.68
 Sep 2020            $443.69                 $148.35      PMI Insurance                                                     $741.96                     $886.02
 Oct 2020            $443.69                 $148.35      PMI Insurance                                                    $1,037.30                   $1,181.36
 Nov 2020            $443.69                 $148.35      PMI Insurance                                                    $1,332.64                   $1,476.70

 Totals            $5,324.28                $5,324.30



   Part 4 - Escrow account history
 Escrow account activity from December, 2018 to November, 2019
                       Deposits to escrow                   Payments from escrow                                                       Escrow balance
    Date      Actual      Projected Difference          Actual   Projected Difference                Description           Actual         Projected Difference
 Dec 2018                                                                                         Starting Balance          -$286.54       $1,426.67       -$1,713.21
 Dec 2018         $0.00        $433.68     -$433.68        $0.00        $148.35       -$148.35    PMI Insurance             -$286.54       $1,712.00      -$1,998.54

 Dec 2018         $0.00         $0.00         $0.00        $0.00        $740.62       -$740.62    ALLSTATE EDI ONLY         -$286.54        $971.38       -$1,257.92

 Dec 2018         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance             -$434.89        $971.38       -$1,406.27

 Jan 2019       $915.08        $433.68      $481.40        $0.00        $148.35       -$148.35    PMI Insurance              $480.19       $1,256.71        -$776.52

 Jan 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $331.84       $1,256.71       -$924.87

 Feb 2019       $457.54        $433.68       $23.86        $0.00        $148.35       -$148.35    PMI Insurance              $789.38       $1,542.04        -$752.66

 Feb 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $641.03       $1,542.04        -$901.01

 Mar 2019         $0.00        $433.68     -$433.68        $0.00        $148.35       -$148.35    PMI Insurance              $641.03       $1,827.37      -$1,186.34

 Mar 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $492.68       $1,827.37      -$1,334.69

 Apr 2019       $457.54        $433.68       $23.86        $0.00        $148.35       -$148.35    PMI Insurance              $950.22       $2,112.70      -$1,162.48

 Apr 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $801.87       $2,112.70      -$1,310.83

 May 2019         $0.00        $433.68     -$433.68        $0.00        $148.35       -$148.35    PMI Insurance              $801.87      $2,398.03       -$1,596.16

 May 2019         $0.00         $0.00         $0.00        $0.00       $1,341.68     -$1,341.68   GRUNDY COUNTY (6W)         $801.87       $1,056.35       -$254.48

 May 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $653.52       $1,056.35       -$402.83

 Jun 2019      $1,372.62       $433.68      $938.94        $0.00        $148.35       -$148.35    PMI Insurance            $2,026.14       $1,341.68        $684.46

 Jun 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance             $1,877.79      $1,341.68         $536.11

 Jun 2019         $0.00         $0.00         $0.00     $1,388.69            $0.00   $1,388.69    GRUNDY COUNTY (6W)         $489.10       $1,341.68       -$852.58

 Jul 2019         $0.00        $433.68     -$433.68        $0.00        $148.35       -$148.35    PMI Insurance              $489.10       $1,627.01       -$1,137.91

 Jul 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $340.75       $1,627.01      -$1,286.26

 Aug 2019      $1,229.10       $433.68      $795.42        $0.00        $148.35       -$148.35    PMI Insurance            $1,569.85       $1,912.34       -$342.49

 Aug 2019         $0.00         $0.00         $0.00     $1,388.69      $1,341.68        $47.01    GRUNDY COUNTY (6W)         $181.16        $570.66        -$389.50

 Aug 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance               $32.81        $570.66         -$537.85

 Sep 2019       $372.28        $433.68      -$61.40        $0.00        $148.35       -$148.35    PMI Insurance              $405.09        $855.99        -$450.90

 Sep 2019         $0.00         $0.00         $0.00      $148.35             $0.00     $148.35    PMI Insurance              $256.74        $855.99        -$599.25

 Oct 2019       $915.08        $433.68      $481.40      $148.35        $148.35          $0.00    PMI Insurance            $1,023.47       $1,141.32        -$117.85
 (estimate)

 Nov 2019       $457.54        $433.68       $23.86      $148.35        $148.35          $0.00    PMI Insurance            $1,332.66       $1,426.65         -$93.99
 (estimate)

 Totals       $6,176.78      $5,204.16      $972.62     $4,557.58     $5,204.18       -$646.60




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 9/19
Case 18-11866                   Doc          Filed 10/22/19 Entered 10/22/19 09:17:15     DescPageMain
                                                                                Loan Number:
                                                                                                   4 of 4

                                                 document Page 7 of 7

 Important notice

 Your mortgage may require private mortgage insurance (PMI) which protects lenders against financial loss should borrowers default on their
 mortgage. Under certain circumstances, federal law allows you to cancel PMI or requires that PMI be automatically terminated. This could reduce
 your mortgage payment. If you paid for the PMI policy up front at the time of closing, cancelling PMI will not impact your monthly mortgage
 payment amount.

 Under Federal law

 If you obtained your mortgage on or after July 29, 1999 and used the funds to purchase, construct, or refinance your primary residence, your
 mortgage is covered by the Homeowners Protection Act of 1998 (HPA). If you obtained your mortgage before July 29, 1999, or if your property has
 multiple units or is an investment property, your loan is not covered by the HPA.

 There are two ways in which you may proceed:

 1. Cancellation requested by borrower
    You can request to have the PMI cancelled on or after either of these dates:
    • The date the principal balance of your mortgage is first scheduled to reach 80% of the original value of the property.
    • The date the principal balance actually reaches 80% of the original value of the property.
   You must also meet these qualifications:
   • Your loan must be current on your mortgage payments with no past due payments owed. You must also have a good payment history. A good
     payment history is defined as not having any payments 30 or more days late in the last 12 months and no payments 60 or more days late in the
     last 24 months.
   • At your own expense, you must order a new valuation through us that shows the value of your property has not declined below its original value.
     Original value is defined as the lesser of either the appraisal value of your property when your loan closed or the actual price you paid for your
     property.

 2. Automatic termination of PMI
    We will automatically terminate your PMI on the following date:
    • The date the principal balance of your mortgage is first scheduled to reach 78% of the original value of the property.
   You must also meet these qualifications:
   • You are up-to-date on your mortgage payments.
   • If you are not current on your mortgage payments as of the scheduled termination date, your PMI will automatically be terminated when you
     become current.

   In any event, PMI will not be required beyond the midpoint of your amortization period for the loan as long as you are current on your
   mortgage payments.


 Investor options

 The investor who owns your loan may allow additional options to cancel PMI using your property’s current value. To learn more about your specific
 investor options, please contact us.


 Are you eligible to have your PMI cancelled or terminated?

 Our servicing representatives will be happy to let you know if you meet the requirements to have your PMI cancelled or terminated. They will advise
 you whether an appraisal is required.

 If you have any questions or need further assistance, please contact us at the phone number provided on the front of the statement.
